AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)



                        Arturo Anota-Calixto                                 Case Number: 3:18-mj-22677-CEA

                                                                             Samuel L. Ei
                                                                             Defendant's Attorn Iv
                                                                                                              ., Ml... ED
                                                                                                              t"L
REGISTRATION NO. 8072 4298
                                                                                                              NOV 1 3 2018
THE DEFENDANT:
 l2Sl pleaded guilty to count(s) 1 of Complaint                                                 --    --
                                                                                                    CL.~RK US DISTRICT r;n, ·~-
                                                                                                       _,,,
                                                                                                BY-        fl~' j''-'T OF CALIFORNIA
 D was found guilty to count( s)                                                           '         DEPUTY
   after a plea of not guilty.                                                         lJV
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  l2Sl Assessment: $10 WAIVED                 IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, November 9, 2018
                                                                          Date of Imposition of Sentence



                                                                                       BLE CLINTON E. A VERlTTE
                                                                                      STATES MAGISTRATE JUDGE


                                                                                                                   3:18-mj-22677-CEA
